DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: TP (Paragraph 50).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 116 (Figure 1),  240 (Figure 6), 212e (Figure 13), 240 (Figure 13), 244 (Figure 13) , and  228g (Figure 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Specification
The disclosure is objected to because of the following informalities:
Reference character “138” has been used to designate both proximal most segment (Paragraph 48) and tissue snaring thread (Paragraph 48); 
Reference character “740” has been used to designate both proximal portion (Paragraph 101) and first ring (Paragraph 101).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether “plurality of anchors” is intended to be structurally recited as part of the Claim. Line 5 functionally recites “endoscopic assembly configured to support a plurality of anchors” whereas “a follower assembly disposed at least partially within the inner tube at a location proximal of the plurality of anchors” of Lines 7-8 structurally recites the plurality of anchors. Therefore it is unclear whether the plurality of anchors is to be structurally recited as part of the claimed surgical device. Furthermore, Claim 17 structurally claims “a plurality of anchors” with a Claim dependency of Claim 1. For examination purposes, the Examiner will interpret the Claim to read “a follower assembly configured to be disposed at least partially within the inner tube at a location proximal of the plurality of anchors” for Lines 7-9.  
Claim 9 recites the limitation "first ring" and “second “ring” in Lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the Claim preamble as “The surgical device according to claim 7” to change the claim dependency from Claim 1 to depend on Claim 7 in which there is antecedent basis. 
Regarding Claims 2-17, they are indefinite by virtue of their dependency on indefinite base Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abuzaina et al. (U. S. Publication 2014/0276972) hereinafter Abuzaina.
Regarding Claim 1, Abuzaina discloses (see Paragraphs 29, 32, 37, 38, 58, and 59; Figures 1, 3, 4, and 19- the embodiments of Figures 19-21 which are embodiments of 1 and 9 containing a [follower] will be used; see Paragraph 29) a surgical device (200; see Paragraph 32), comprising: a handle housing (212); an endoscopic assembly (230; see Paragraphs 37-38 and Figures 3 and 4) extending distally from the handle housing and including an inner tube (238) defining a longitudinal axis, the inner tube including a distal portion defining a pair of opposed tines (242a), the endoscopic assembly configured to support a plurality of anchors (100) at least partially therein; and a follower assembly (2100; see Paragraph 58 and Figure 19) disposed at least partially within the inner tube at a location proximal of the plurality of anchors, the follower assembly including a head (2120) and a shaft (the structure being indicated by the arrow of 2000 in Fig. 19 hereinafter arrow of 2000), a portion of the head is disposed between the pair of opposed tines (the follower assembly can travel the entire length); wherein actuation of the endoscopic surgical device causes rotation of the inner tube about the longitudinal axis relative to the handle housing (see Paragraph 39), and causes distal advancement of the follower assembly relative to the inner tube (see Paragraph 58).
Regarding Claim 2, Abuzaina further discloses (see Paragraph 58 and Figure 19) wherein the head (2120 and distal ring 2110) of the follower assembly is disposed at a distal end of the shaft (arrow of 2000).
Regarding Claim 14, Abuzaina further discloses (see Paragraph 37) a coil (236) disposed within the inner tube (238).
Regarding Claim 15, Abuzaina further discloses (see Paragraph 57 and Figure 19) the head (2120 and distal ring 2110) of the follower assembly is disposed in operative engagement with the coil (236; see Figure 19).
Regarding Claim 16, Abuzaina further discloses (see Paragraph 57) the follower assembly (2100) is longitudinally movable relative to the coil (238).
Regarding Claim 17, Abuzaina further discloses (see Paragraph 38 and Figures 20 and 21) a plurality of anchors (100) disposed at least partially within the endoscopic assembly (230) and disposed distally of the head (2120 and distal ring 2110) of the follower assembly (2100).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sholev et al. (U. S. Publication 2014/0243855) hereinafter Sholev.
Regarding Claim 1, Sholev discloses (see Paragraphs 166, 316, 325, 378, Figures 5B, 13A, and 13B), comprising: a handle housing (1301; see Paragraph 378); an endoscopic assembly (100/500; Fastening device 100 may include any of the embodiments shown in FIGS. 2-12- see Paragraph 378) extending distally from the handle housing and including an inner tube (520) defining a longitudinal axis, the inner tube including a distal portion defining a pair of opposed tines (at least one, in this case, two, slots [526] within 520 create opposed tines; see Paragraph 323), the endoscopic assembly configured to support a plurality of anchors (540) at least partially therein; and a follower assembly (530/560; see Paragraph 316 and Figure 5B) disposed at least partially within the inner tube at a location proximal of the plurality of anchors, the 
Regarding Claim 2, Sholev discloses (see Paragraph 319 and Figure 5B) the head (562) of the follower assembly is disposed at a distal end of the shaft (560; see Figure 5B)
Regarding Claim 3, Sholev discloses (see Paragraph 325 and Figure 5A) the follower assembly (530/560) includes a first ring (530) disposed on the shaft (560), the first ring is longitudinally movable relative to the shaft.
Regarding Claim 4, Sholev discloses (see Paragraph 319 and Figure 5B) a proximal portion of the shaft (area that remains within under 510) of the follower assembly includes a first profile (constant diameter proximal of the second ring attached to shaft 560 as shown in Figure 5B), wherein a distal portion of the shaft (distal portion of the second ring attached to the shaft 560 as shown in Figure 5B) of the follower assembly includes a second profile (diameter and needle tip [562]), and wherein the first profile is different from the second profile (constant diameter only versus diameter including needle tip). 
Regarding Claim 5, Sholev discloses (see Paragraph 325) the first ring (530) is positionable on the distal portion of the shaft (560) and is physically prevented from 
Regarding Claim 6, Sholev discloses (see Paragraph 325) a predetermined amount of longitudinal movement of the shaft (560) of the follower assembly (560/530) relative to the inner tube (520), the proximal portion of the shaft forces the first ring (530) distally relative to the inner tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sholev (U. S. Patent U. S. Publication 2014/0243855) in view of Ranucci et al. (U. S. Publication 2016/0354081).
Regarding Claim 7, Sholev discloses the invention substantially as stated above. Sholev does not disclose the follower assembly’s second ring is longitudinally movable relative to the shaft. Sholev does further disclose that the follower assembly (560) may or not advance distally along the length of the inner tube as well as the invention being capable of being configured with a spring (see Paragraph 361). 
Ranucci teaches a surgical instrument that moves a plurality of fasteners. Ranucci teaches (see Paragraph 65) the follower assembly includes a second ring disposed on the shaft, the second ring (100; 100 can be operably coupled to a shaft and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sholev’s invention to incorporate the teachings of Ranucci to have a second ring. Doing so would allow the follower assembly to advance distally and not retract in the proximal direction (see Paragraph 68).
Regarding Claim 8, Regarding Claim 7, Sholev discloses the invention substantially as stated above. Sholev does not disclose the second ring is positionable on the distal portion of the shaft and on the proximal portion of the shaft. 
Ranucci teaches (see Paragraph 64; multiple elements of the 100 such as 106, 110, etc. “may be sized shaped, and arranged”) the second ring is positionable (100) on the distal portion of the shaft (562 of Sholev) and on the proximal portion of the shaft (560 of Sholev).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sholev’s invention to incorporate the teachings of Ranucci to have a second ring positionable on the distal portion of the shaft and on the proximal portion of the shaft. Doing so would allow the follower assembly to advance by an appropriate compressible force in a distal direction and not retract in the proximal direction (see Paragraph 65 and 68).
Regarding Claim 9, Sholev discloses the invention substantially as stated above. Sholev further discloses the first ring (530) defines a first aperture (hole for 560 to pass; see Paragraph 321). Sholev does not discloses a second ring aperture. 
Ranucci teaches (see Paragraph 64) the second ring (100) defines an aperture (hole to surround 32-now 560 of Sholev), and wherein the first aperture has a different profile than the second aperture (the aperture profile of 118 varies due to the expanding tabs/fingers 106, making it different than the aperture of 530 of Sholev).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sholev’s invention to incorporate the teachings of Ranucci to have a second ring define a second aperture profile different than that of the first ring’s aperture. Doing so would allow the second ring fingers to expand away from the follower assembly; allowing one way movement in a distal direction and not retract in the proximal direction (see Paragraphs 65 and 68).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abuzaina (U. S. Publication 2014/0276972) in view of Ranucci (U. S. Publication 2016/0354081).
Regarding Claim 10, Abuzaina discloses the invention of Claim 1. However, he does not disclose the follower assembly includes a plate having a plurality of fingers, the plate disposed in operative engagement with the shaft.
Ranucci teaches (see Paragraphs 64 and 68 and Figure 4) the follower assembly (2100 [of Abuzaina]) includes a plate (100; see Paragraph 0064) having a plurality of fingers (106), the plate disposed in operative engagement with the shaft (100 [of Ranucci] is added to the arrow of 2000, shaft of 2100, [of Abuzaina] between the rings).

Regarding Claims 11-13, Abuzaina and Ranucci disclose the invention as stated above. However, regarding Claim 11, Abuzaina does not disclose each finger of the plurality of fingers of the plate of the follower assembly is biased away from the shaft. Regarding Claim 12, Abuzaina does not disclose the follower assembly is movable between a first position where at least one finger of the plurality of fingers is positioned proximally of the pair of opposed tines and a second position where the at least one finger of the plurality of fingers is positioned distally of the pair of opposed tines. Regarding Claim 13, Abuzaina does not disclose the follower assembly is in the second position, part of the at least one finger positioned distally of the pair of opposed tines is positioned between the pair of opposed tines.
Ranucci teaches (see Paragraphs 64, 68, and Figure 4) each finger of the plurality of fingers (106) of the plate (100) of the follower assembly (2100 of Abuzaina) is biased away from the shaft (arrow of 2000 of 2100 [of Abuzaina]). Additionally, Ranucci teaches the follower assembly (2100 [of Abuzaina] modified with 100) is movable between a first position (proximal to tines) where at least one finger of the plurality of fingers is positioned proximally of the pair of opposed tines and a second position (between tines 242a of Abuzaina) where the at least one finger of the plurality of fingers is positioned distally of the pair of opposed tines (242a). Ranucci further 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abuzaina’s invention to incorporate the teachings of Ranucci to have the fingers and other components of the plate to be sized, shaped, and arranged as necessary travel along the length of the length of the device (see Paragraph 64). Additionally, Ranucci teaches that fingers are biased away from the plate extending outward (see Paragraph 64). Doing so would allow the follower assembly to advance distally and prevent proximal (retracting) movement along the entire assembly (see Paragraphs 64 and 68).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sniffin et al. (U. S. Patent 9,351,728) teaches an endoscopic surgical device that have an inner actuation shaft with tines and a coil to deploy multiple anchors.
Colesanti et al. (U. S. Publication 2011/0071578) teaches a surgical fastener with an endoscopic assembly with a follower assembly to deploy multiple anchors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771